Title: To Thomas Jefferson from John Brown Cutting, 11 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
London 11th Sepr 1789

It being my sincere aim and ardent desire to satisfy the creditors of South Carolina, in every particular, I have at the request of the house in Amsterdam transmitted under cover to Mr. Jacob Vanstaphorst the letter to Governor Pinckney which was committed to my care. I seriously believe and hope You will not impute to my agency all the trouble which has been given You in the affair.
This metropolis is empty of every thing genuine or interesting.
I have collected the american papers inclosed and hope to add a few more of a later date by the next post.
May I be permitted to remind You of the documents concerning the consumption of rice in france and the price of it at Marseilles which You were so good as to say you wou’d endeavour to procure for me.
The temperate and dignified proceedings of Congress begin to be mention’d by respectable individuals here with due praise.
Please to present me affectionately to Mr. Short in which remembrance Mesrs. Rutledge and Trumbull unite with Your respectful and most obed sert,

John Brown Cutting

